


110 HR 6245 IH: To amend the Homeland Security Act of 2002 to require a

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6245
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to require a
		  direct link on the website of the Department of Homeland Security to the
		  website of the Office of the Inspector General of the Department of Homeland
		  Security, and for other purposes.
	
	
		1.Requirements for Department
			 websites
			(a)In
			 generalSubtitle B of title
			 VIII of the Homeland Security Act of 2002 is amended by adding at the end the
			 following new section:
				
					813.Requirements
				for Department websites
						(a)Link to website
				of Inspector GeneralNot
				later than 30 days after the date of the enactment of this section, the
				Secretary shall establish and maintain on the homepage of the website of the
				Department a direct link to the website of the Office of Inspector General of
				the Department.
						(b)Link to report
				waste, fraud, or abuseNot
				later than 30 days after the date of the enactment of this section, the
				Inspector General of the Department shall establish and maintain on the
				homepage of the website of the Office of Inspector General a direct link for
				individuals to anonymously report waste, fraud, or abuse relating to the
				Department.
						.
			(b)Clerical
			 amendmentSection 1(b) of the Homeland Security Act of 2002 is
			 amended by adding after the item relating to section 812 the following new
			 item:
				
					
						Sec. 813. Requirements for Department
				websites.
					
					.
			
